Mr. Justice Burton and Mr. Justice Clark
dissent, believing that the items of evidence offered and admitted into evidence were legally seized. They are of the opinion that the validity of a seizure is not to be tested by the quantity of items seized. Validity depends on the circumstances of the seizure as to each of the items that is offered into evidence. Furthermore, only a fragmentary part of the items listed by the Court as seized was admitted into evidence and if any items were illegally seized their effect should be governed by the rule of harmless error since there was ample evidence of guilt otherwise.
Mr. Justice Whittaker took no part in the consideration or decision of this case.